 Case 20-90009 Filed 09/23/20             Entered 09/23/20 10:30:28     Doc# 1     Page 1 of 5
 1
   DAVID H. BUNDY, P.C.
 2 721 Depot Drive
   Anchorage, AK 99501
 3 E-Mail-dhb@alaska.net
   David H. Bundy - 7210043
   Counsel for Debtor
 4

 5                          IN THE UNITED STATES BANKRUPTCY COURT
 6                                   FOR THE DISTRICT OF ALASKA
 7       In re:                                           Chapter 11 Proceedings
                                                          Subchapter V Small Business
 8       JACK A. BARRETT,
                                                          Alaska Adversary Case No. _20-9___________
 9                                     Debtor.
                                                          Arizona Bankruptcy Case No. 2:20-bk-07712-
10                                                        MCW
11                                                        NOTICE OF REMOVAL
                                                          (Case No. 3AN-14-08418 CI)
12

13                Jack A. Barrett (the “Movant”), as the Plaintiff in the Alaska Superior Court of the
14   Third Judicial District of Anchorage (the “Superior Court”), Mystery Ranch, LLC and Jack
15   Barrett v. Bob Gross and RB Enterprises, LLC, Case No. 3AN-14-08418 CI and its related
16   American Arbitration Association case, Case no. 01-15-0005-1171,                   (collectively the
17   “Removed Case”), hereby removes the Removed Case to the United States Bankruptcy
18   Court for the District of Alaska (the “Alaska Bankruptcy Court”).
19                Ultimately, the Movant is seeking to have the Removed Case transferred to the
20   United States Bankruptcy Court for the District of Arizona (“Arizona Bankruptcy
21   Court”), which is presiding over the Movant’s bankruptcy, as well as the Movant’s entity,
22   Meritage Companies LLC’s (“Meritage”), bankruptcy. 1 However, case law (as more fully
23   described in the following section) requires the Removed Case first be removed to the
24   bankruptcy court in the district where the state court is located and then the Removed Case
25   is to be transferred by motion to the district where the bankruptcy case is filed. The Motion
26

27
     1
       Initially, the Movant and Meritage’s bankruptcies were being jointly administered. However,
28
     Movant qualified to have his case administered under Subchapter V, whereas Meritage did not. The
     cases were then severed due to the scheduling differences between a Subchapter V and regular
     Chapter 11, but the cases both remain under one judge, the Honorable Madeleine C. Wanslee.
                                                      1
 Case 20-90009       Filed 09/23/20    Entered 09/23/20 10:30:28       Doc# 1     Page 2 of 5
 1
     to Transfer is simultaneously being filed with the Alaska Bankruptcy Court to transfer the
 2
     Removed Case to the Arizona Bankruptcy Court.
 3
            The same removal procedure is being taken with another similar Alaska case in the
 4
     Superior Court (Case No. 3AN-14-08320 CI) that involves the same parties, Robert Gross
 5
     and Jack Barrett. This removal is the subject of a separate Notice of Removal also being
 6
     simultaneously filed with the Alaska Bankruptcy Court.
 7
            I.     Entitlement to Removal.
 8
            The Removed Case was commenced in the Superior Court on August 1, 2014. On
 9
     June 30, 2020, the Movant commenced Chapter 11 bankruptcy, 2:20-bk-07712-MCW (the
10
     “Bankruptcy Case”) in the Arizona Bankruptcy Court.
11
            The proper procedure for removal of a state court case located in a federal district
12
     other than the district in which the state court case is located requires:
13
            (1) the removing party removes the state court case to the local bankruptcy court
14              whose district encompasses the state court where the case is pending, and
15          (2) the removing party (or any other party in interest) files a motion in that
                bankruptcy court to transfer the removed case to the district where the relevant
16              bankruptcy case is pending.
17
     In re Bisno, 433 B.R. 753, 757 (Bankr. C.D. Cal. 2010). Thus, to comply with the proper
18
     procedure set out in In re Bisno, the Movant is first removing the Removed case to the
19
     Alaska Bankruptcy Court and then filing a motion to transfer the Removed Case to the
20
     Arizona Bankruptcy Court.
21
            The Removed Case is a case related to the Bankruptcy Case. As such, the Alaska
22
     and Arizona Bankruptcy Courts have jurisdiction of the Removed Case pursuant to 28
23
     U.S.C. § 1334(b). Therefore, pursuant to 28 U.S.C. § 1452(a), the Removed Case may be
24
     removed to the Alaska Bankruptcy Court and thereafter transferred to the Arizona
25
     Bankruptcy Court.
26
            Furthermore, the Defendant/Counterclaimant has consented to the jurisdiction of the
27
     Arizona Bankruptcy Court through the filing of Proof of Claim Nos. 13 & 14 on September
28
     8, 2020, which arise directly out of the Removed Case (the “Proofs of Claim”). “The

                                                     2
 Case 20-90009      Filed 09/23/20     Entered 09/23/20 10:30:28      Doc# 1   Page 3 of 5
 1
     Supreme Court has long held that simple participation by a creditor in the claims resolution
 2
     process constitutes consent to the entry of a final order as to that claim.” In re Pringle, 495
 3
     B.R. 447, 459 (B.A.P. 9th Cir. 2013); See also Bryan v. Bernheimer, 181 U.S. 188, 197, 21
 4
     S.Ct. 557, 45 L.Ed. 814 (1901) (consent to summary jurisdiction by filing proof of claim);
 5
     Katchen v. Landy, 382 U.S. 323, 334, 86 S.Ct. 467, 15 L.Ed.2d 391 (1966) (filing proof of
 6
     claim confers summary jurisdiction on bankruptcy court over preference actions and actions
 7
     to recover property filed by the bankruptcy trustee in claim disallowance action); Cline v.
 8
     Kaplan, 323 U.S. 97, 99, 65 S.Ct. 155, 89 L.Ed. 97 (1944) (dicta); Cf. Alexander v. Hillman,
 9
     296 U.S. 222, 238–39, 242–43, 56 S.Ct. 204, 80 L.Ed. 192 (1935) (claim filed in federal
10
     equity receivership submits claimant to court's jurisdiction in respect of all defenses,
11
     objections, and counterclaims).
12
            Pursuant to 28 U.S.C. § 1452(a), the Removed Case may be removed to the Alaska
13
     Bankruptcy Court and thereafter transferred to the Arizona Bankruptcy Court.
14
            Pursuant to 28 U.S.C. § 157, the Alaska District Court may refer the Removed Case
15
     to the bankruptcy judges for the district. By its General Order 503, the Alaska District
16
     Court has referred to the bankruptcy judges for this district all cases under Title 11 and all
17
     proceedings under Title 11 or arising in or related to a case under Title 11. That includes
18
     the Removed Case.
19
            As permitted by Bankruptcy Rule 9027(a)(2), this Notice of Removal is being filed
20
     within ninety (90) days after the order for relief in the Bankruptcy Case.
21
                   a. Core Status of Removed Case.
22
            The Removed Case is a core proceeding within the meaning of 28 U.S.C. § 157(b),
23
     as the Removed Case involves (a) orders to turn over property of the estate, (b) allowance or
24
     disallowance of claims against the estate, (c) proceedings to determine, avoid, or recover
25
     fraudulent conveyances, (d) determinations of the validity, extent, or priority of liens, and
26
     (e) proceedings affecting the liquidation of the assets of the estate.
27
            The Removed Case was brought by Barrett due, in part, to the Defendant’s
28
     unauthorized ownership changes to entities jointly owned and controlled by Barrett and the


                                                     3
 Case 20-90009      Filed 09/23/20      Entered 09/23/20 10:30:28     Doc# 1    Page 4 of 5
 1
     Defendant through which the Defendant “effectively seized/stole assets which were
 2
     originally owned by Barrett personally.”
 3
            The Removed Case Complaint brought claims for theft and conversion of Barrett’s
 4
     personal property and for recovery of fraudulent conveyances, among other things. The
 5
     Removed Case is ongoing, in part, due to Defendants’ failure to pay amounts due and owing
 6
     under the Judgment.
 7
            Furthermore, Defendant/Counterclaimant’s filing of its Proofs of Claim subjected its
 8
     claims to the core jurisdiction of the Bankruptcy Court. In re Conejo Enterprises, Inc., 96
 9
     F.3d 346, 353-54 (9th Cir. 1996) (“Once [the creditor] filed its proof of claim, it subjected its
10
     claim to the core jurisdiction of the bankruptcy court.”).
11
            Pursuant to 28 U.S.C. § 157(c)(2), the Barrett consents to the District Court’s referral
12
     of the Removed Case to the Bankruptcy Court to hear and determine and to enter
13
     appropriate orders and judgments, subject to review under 28 U.S.C. § 158. Pursuant to
14
     Bankruptcy Rule 9027(a)(1), Barrett consents to the entry of final orders of judgments by
15
     the bankruptcy judge.
16
            II.    Process and Pleadings.
17
            This notice is accompanied by copies of all process, pleadings (as narrowly defined
18
     by F.R.Civ.P. Rule 7(a)), minute entries, pending motions, and orders filed prior to removal,
19
     plus, if available, a copy of the docket for the Removed Case from the court where the
20
     Removed Case is pending.
21
            III.   Filing in Superior Court.
22
            Promptly after the filing hereof, the undersigned will file a copy of this notice with
23
     the Clerk of the Superior Court.
24
            WHEREFORE, the Movant respectfully requests entry of an order granting the
25
     relief requested herein and such other and further relief as is just and proper.
26

27
            DATED this 23rd day of September, 2020.
28


                                                    4
 Case 20-90009       Filed 09/23/20     Entered 09/23/20 10:30:28 Doc# 1        Page 5 of 5
 1                                                  DAVID H. BUNDY, P.C.

 2
                                                       By: /s/ David H. Bundy
 3                                                     David H. Bundy
                                                       721 Depot Drive
 4                                                     Anchorage, AK 99501
                                                       Counsel for Debtors
 5

 6
     COPY of the foregoing mailed, or served
 7   via electronic notification* or fax** if so marked,
     this 23rd day of September, 2020, to:
 8
     U.S. Trustee’s Office* ustpregion14.px.ecf@usdoj.gov
 9   Edward Bernatavicius* edward.k.bernatavicius@usdoj.gov
     230 N. First Ave., Ste. 204
10   Phoenix, AZ 85003-1706

11   James E. Cross* jcross@crosslawaz.com
     CROSS LAW FIRM, PLC
12   1850 N. Central Ave., Suite 1150
     Phoenix, AZ 85004
13   Subchapter V Trustee

14   Bruce E. Falconer
     bfalconer@bcfaklaw.com
15   Charles A. Cacciola
     BOYD, Chandler, Falconer & Munson, LLP
16   911 W. 8th Avenue, Suite 302
     Anchorage, Alaska 99501
17   Attorneys for Defendant/Counterclaimants

18

19   /s/ David H. Bundy
     David H. Bundy
20
21

22

23

24

25

26

27

28


                                                       5
